Citation Nr: 0214859	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  96-34 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for aggravation of a low back disorder 
claimed as being due to low back surgery furnished by VA in 
August 1988.


REPRESENTATION

Appellant represented by:	Shelly Farber, Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  It was remanded for the Board in 
October 1997 for additional development.

The Board denied the veteran's appeal of the above rating 
decision in an August 1999 decision, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims ("the Court").  By Order dated in May 2001, the 
Court vacated the August 1999 Board decision and remanded the 
case back to the Board for re-adjudication consistent with 
the provisions of the Veterans Claims Assistance Act of 2000 
("the VCAA"), which is currently codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 (West Supp. 2002). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is not shown that the veteran incurred additional 
disability to his lower back as a result of his August 1988 
VA low back surgery.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for aggravation of a low back disorder, 
claimed as being due to low back surgery furnished by VA in 
August 1988, is not warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.358 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the evidence of record reveals that the veteran 
underwent a right hemilaminectomy, a partial facetectomy, and 
a diskectomy at the L4-5 level of his lumbosacral spine at a 
VA medical facility in Loma Linda, California, in August 
1988.  The records from this admission reveal that the 
surgery had been recommended after complaints of having 
suffered an old crush-type injury to the lower back, with 
subsequent continuous pain, and re-injury in February 1988.  
These records also reveal that the post-operative course only 
days after the surgery was noted to be "very unremarkable," 
with "dramatic pain relief," although with still some 
intermittent pain.  At the time of discharge from this 
hospitalization in September 1988, it was noted that the 
veteran's condition was "stable" and that his immediate and 
remote prognosis was "good."

VA outpatient medical records dated in October 1988 reveal 
that the veteran was doing well, without any post-operative 
complaints, that the wound was well healed, and that, while 
he still had approximately 30 percent of his original pain, 
his motor functions had improved.  The impression was listed 
as satisfactory post-operative [recovery, or results].

According to a November 1989 VA outpatient medical record, 
the veteran reported that he had had "some apparent 
improvement" after his August 1988 surgery, but that the 
symptoms had increased again in February 1989.  No references 
to any difficulties or increased disability of the lower back 
arising from the August 1988 VA surgery were recorded.  The 
impressions included chronic lumbar spondylosis, with no 
significant neurologic deficits.

An October 1992 VA outpatient medical record reveals 
complaints of right lower extremity pain, radiating to the 
right foot, and an impression of a possible recurrent 
herniated disk.  Another record also dated in October 1992 
indicates that a magnetic resonance image study (MRI) had 
revealed spinal stenosis at the L2-S1 level and L2-3 disc 
protrusion with some canal narrowing, and that the symptoms 
were status post previous laminotomy.  In January 1993, a VA 
neurosurgeon listed an impression of L2-4 spinal stenosis, 
with secondary radiculopathy and neurogenic claudication.

The veteran filed his claim for disability compensation under 
§ 1151 in January 1993, claiming that following his August 
1988 surgery "the condition got worse," that a VA 
neurosurgeon had told him that that surgery had been 
"botched," and that he was accordingly seeking compensation 
for "additional injury as a result of the VA's improper care 
taken during my surgical treatment."

In February 1993, soon after the receipt of the veteran's 
claim for compensation under the provisions of § 1151, the RO 
contacted the Director of the VA medical center where the 
August 1988 surgery was conducted, informing him of the 
veteran's claim and asking for copies of the hospital summary 
and all available clinical records pertinent to that surgery, 
to include a Report of Special Incident Involving a 
Beneficiary, VA Form 10-2633, if any such form had ever been 
filed.  A response was received from the hospital less than 
two weeks later, indicating that no Form 10-2633 had been 
filed and that the RO would be receiving the rest of the 
requested records "under separate cover."  The records have 
been received and have been made part of the veteran's claims 
folder.

By letter dated in August 1993, the RO informed the veteran 
that his claim for benefits under § 1151 was being deferred 
due to a current moratorium on these types of claims, and 
that he would be notified when the RO was able to take 
further action on his claim.

In February 1995, the veteran underwent a VA medical 
examination of his lumbar spine.  The report of this 
examination reveals that the veteran acknowledged that the 
August 1988 surgery had relieved his leg pain, but indicated 
that the back pain had worsened since that time.  The 
examiner listed a diagnosis of degenerative disc disease of 
the lumbar spine, status post laminectomy and diskectomy, and 
stated that, while the surgery had worsened the veteran's 
"complaints" relative to his back, there was no evidence 
that the August 1988 VA surgery had been performed for 
inadequate indications, or that it had been performed 
improperly.  He further explained that the reported 
complaints were "a normal and natural history for herniated 
discs and diskectomy," and that the veteran had "classic 
signs and symptoms of degenerative disc disease following 
diskectomy."

On VA diseases/injuries of the spinal cord examination in 
February 1995, the veteran stated that his pain was 
diminished by approximately 50 percent by the August 1988 VA 
surgery but that he continued to experience occasional 
"jolts" and cramps.  He explained that it took him 10 
months to get "back into the system" after his initial 
outpatient evaluation, and that he had "great concern" that 
permanent damage may have been incurred during this period of 
time of increasing pain and cramping in the right lower 
extremity.  The examining physician deferred an opinion as to 
the standard of post-operative care, but stated that there 
was "no clear evidence of damage" incurred in the period 
between the first and second post-surgery visits, as well as 
no evidence suggesting a worsening from the surgery itself.  
He also pointed out that the veteran had in fact admitted 
that the pain did improve, and that there had been no further 
symptomatic deterioration, and opined that denervation 
potentials would be expected even with appropriate and 
adequate surgical treatment at that level.

In an October 1995 rating decision, the RO denied the 
veteran's claim for compensation under § 1151, based on a 
finding that the veteran suffered no additional disability as 
a result of the August 1988 VA medical treatment.  The 
veteran was furnished a copy of that rating decision and 
advised, by letter also dated in October 1995, of his 
appellate rights, which he exercised by filing a timely 
Notice of Disagreement in April 1996.  A Statement of the 
Case was furnished to the veteran in June 1996, again 
explaining in detail the RO's rationale for the denial, and 
notifying the veteran of the requisites for a favorable 
disposition of a claim for benefits under § 1151.

The veteran perfected his appeal of the October 1995 rating 
decision in July 1996, at which time he declined an 
opportunity to appear personally at a hearing before a Member 
of the Board.

By letter dated in September 1997, the RO informed the 
veteran that his records were being transferred to the 
Board's headquarters in Washington, D.C., and advised him 
that he still had the right to submit additional evidence or 
argument, or request a hearing before a Member of the Board, 
but that he needed to do so within the next 90 days.  A month 
later, the Board remanded the case for re-adjudication 
consistent with a decision rendered by the United States 
Supreme Court in the case of Brown v. Gardner, 513 U.S. 115, 
115 S. Ct. 552, 130 L.Ed.2nd 462 (1994), in which the VA 
regulation implementing § 1151 was invalidated.

Letters from the veteran to his congressional representative 
dated in July 1997 reveal reports from the veteran of having 
had four back surgeries, including three in the last 23 
months, one of which had been in September 1995 at the L2 
through L5, and S1 levels.

VA outpatient medical records dated in May and October 1997 
reveal a neurology consultation due to complaints of chronic 
low back pain, with failed back syndrome, and complaints of 
chronic back pain and "failed back surgery," respectively.

By letter dated in February 1998, the RO informed the veteran 
that his case had been remanded by the Board for further 
development and that, in order to comply with the request 
from the Board, the RO needed the veteran to submit any 
additional evidence he would have in his possession that was 
pertinent to the issue on appeal.  The veteran was also asked 
to sign and return a signed VA Form 21-4142 "for any private 
caregiver you may have" and was further advised that, once a 
response had been received, he would be contacted again by 
the RO and that, if the benefit sought on appeal remained 
denied, he would be furnished a Supplemental Statement of the 
Case (SSOC).
 
In April 1998, the RO issued an SSOC, listing the additional 
evidence that had been reviewed, which essentially consisted 
of duplicates of evidence previously considered by both the 
RO and the Board, and explaining once again the rationale for 
the continued denial of the veteran's claim for benefits 
under § 1151.  Specifically, it was explained in that SSOC 
that the additional evidence did not support the veteran's 
contention that he had suffered additional low back 
disability due to the August 1988 surgical procedure.

In March 1999, the RO again informed the veteran that his 
records were being transferred to the Board's headquarters in 
Washington, D.C., and advised him that he still had the right 
to submit additional evidence or argument, or request a 
hearing before a Member of the Board, but that he needed to 
do so within the next 90 days.  No additional evidence or 
argument was received from the veteran, and the Board 
thereafter denied the appeal in the August 1999 decision that 
the Court vacated and remanded in May 2001.

Legal analysis

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the above cited VCAA, which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002), and is applicable to the claim hereby 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
It is also noted, at the outset, that the final rule 
implementing the VCAA, which is also applicable to this 
appeal, was published on August 29, 2001.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002); and the recent decision of Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).  See also Charles v. 
Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his claim, 
and of the specific reasons for denying his claim.  This is 
evident from a reading of the Factual background subsection 
of this decision, which shows that, since the veteran filed 
his original claim in January 1993, the RO has made 
reasonable efforts to develop the record (by getting copies 
of all relevant evidence in this case and by scheduling VA 
medical examinations to obtain an informed expert's opinion 
on the medical question at hand), and has informed the 
veteran of what evidence he needs to submit in order to 
obtain the benefit he seeks on appeal, and of the reasons and 
bases for the continued denial of his claim for compensation 
benefits under § 1151.

The veteran has also been advised of his right to submit 
additional evidence pertinent to the matter on appeal, and to 
present testimony before a Member of the Board on this 
particular issue.  The veteran has limited his efforts to 
submitting duplicates of the evidence that has already been 
evaluated by VA, and restating his historical contentions of 
record to the effect that he believes that he suffered 
additional disability to his low back as a result of the 
August 1988 surgery.  The veteran has declined an opportunity 
to provide oral testimony and has not provided any additional 
information or evidence, nor identified any additional 
pertinent evidence that may be available but not yet part of 
the record.  Thus, it is the Board's opinion that no 
additional assistance to the veteran is necessary under the 
VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

In reviewing the veteran's claim on the merits, the Board 
notes at the outset that the statutory provisions pertaining 
to claims of entitlement to compensation for disability or 
death incurred as a result of VA medical treatment pursuant 
to 38 U.S.C.A. § 1151 were revised in September 1996, 
effective October 1, 1997, to essentially include the element 
of fault on the part of VA.  VA's General Counsel thereafter 
held, in a 1997 precedent opinion, that all claims for 
benefits under § 1151 filed prior to October 1, 1997, would 
be adjudicated under the code provisions that existed prior 
to that date.  See VAOPGCPREC 40-97.

In the present case, the veteran's claim for benefits under 
the provisions of § 1151 was filed in January 1993, and it 
was denied by the RO in an October 1995 rating decision.  
Therefore, the new version of that section of the law is not 
applicable here, and the claim must be considered under the 
code provisions as they existed prior to October 1, 1997.  
(These earlier provisions, while not requiring a 
determination of fault, did nevertheless require a causal 
connection between the VA treatment and the additional 
disability or death, as will be discussed later in this 
decision.)  The applicable regulations currently published in 
the Code of Federal Regulations (i.e., the 2002 version) are 
consistent with that earlier version of § 1151, so those are 
the ones that will be cited in this decision.

The version of § 1151 that is applicable to this claim (as 
explained earlier) provided that where any veteran suffers an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation ... awarded 
under any of the laws administered by the Secretary, or as 
the result of having submitted to an examination under any 
such law, and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation ... shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected."  38 U.S.C.A. § 1151 (West 1991).

The applicable regulation provides that compensation will not 
be payable under § 1151 for the continuance or natural 
progress of disease or injuries for which the VA 
hospitalization was authorized.  See 38 C.F.R. § 3.358(b)(2) 
(2002).  The regulation further provides that, in determining 
causation, it must be shown that an additional disability is 
actually the result of a disease or injury or an aggravation 
of an existing disease or injury related to VA medical 
treatment and not merely coincidental therewith.  See 
38 C.F.R. § 3.358(c)(1) (2002).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable, in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  See 38 C.F.R. § 3.358(c)(2), (3) (2002).

In sum, the new VA regulations with respect to claims for 
benefits § 1151 preclude compensation where disability (1) is 
not causally related to VA hospitalization or medical or 
surgical treatment or (2) is merely coincidental with the 
injury, or aggravation thereof, and VA hospitalization or 
medical or surgical treatment, or (3) is a continuance or 
natural progress of disease or injury for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service-connected, if it does not 
fall into one of the above-listed exceptions.  

In the case at hand, the RO has obtained two VA medical 
opinions on the question of whether additional disability 
resulted from the VA surgical treatment furnished to the 
veteran in August 1988.  One physician opined that, while the 
surgery had worsened the veteran's "complaints" of pain, 
there was "no evidence" of impropriety in the surgery and 
all current manifestations in the veteran's lower back were 
considered "normal and natural" consequences of any surgery 
of that type.  The second physician opined that there was no 
evidence suggesting a worsening from the surgery itself, or 
during the period between the first and second post-surgery 
visits, that the veteran had in fact admitted that the pain 
symptoms had improved after the surgery, that there had been 
no further symptomatic deterioration, and that denervation 
potentials would be expected even with appropriate and 
adequate surgical treatment.

The above VA medical opinions of there being no evidence of 
additional disability incurred as a result of the August 1988 
surgery clearly dispose of the medical question at hand.  
They are also supported by the evidence of record, which, as 
discussed earlier, reveals that the veteran acknowledged only 
a month after the surgery that his symptoms had improved, and 
thereafter reported, a little over a year after the surgery 
(in November 1989), the renewed onset of increased back 
problems, as having started in February 1989.  There are 
outpatient records dated in 1997 noting complaints of back 
pain and failed back surgery, but they do not specify the 
failure in the back surgery or what surgery failed.  
Statements by the veteran reflect 3 subsequent spinal 
surgeries and other non-VA treatment.  The Board acknowledges 
the veteran's contentions of record to the effect that he 
believes that he did suffer additional disability as the 
result of his August 1988 back surgery.  However, the record 
is devoid of any competent evidence supporting said 
contention, and the veteran has not shown, nor claimed, that 
he is a medical expert, capable of rendering medical 
opinions.  He is therefore not considered competent to render 
a medical diagnosis or opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In short, it has not been shown that the veteran incurred 
additional disability to his lower back as a result of his 
August 1988 VA back surgery.  In view of this finding, the 
Board concludes that entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151 for aggravation of 
a low back disorder claimed as 
being due to low back surgery furnished by VA in August 1988, 
is not warranted.

Finally, it is noted that it is VA's defined and consistently 
applied policy to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.102 (2002).

In the present case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there exists no reasonable doubt to be resolved in favor of 
the veteran.  The claim must be denied.


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for aggravation of a low back disorder, 
claimed as being due to low back surgery furnished by VA in 
August 1988, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

